Citation Nr: 1235087	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran has been diagnosed by a VA psychologist as suffering from PTSD due to his fear of hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  In this case, the Veteran contends that multiple noncombat-related stressors caused his PTSD, specifically related to his service in Vietnam.  

As the Veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is generally not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

The Veteran testified at the May 2011 Board hearing that he was stationed at Bai Loc, in the Central Highlands of Vietnam.  He asserted that he performed guard duty and duties with a mortar team, duties which the Board finds are consistent with the facts and circumstances of his service.  A both March 2011 and October 2011 VA examinations the Veteran has alleged that he feared being hurt or killed by enemy actions in light of attacks occurring around him, and the deaths and injuries of those he served with.  Both examiners have found that the events and fears he reported are sufficient stressors.

Further, the record sufficiently establishes the Veteran meets the criteria for a diagnosis of PTSD.  Treating VA doctors have repeatedly diagnosed PTSD, and have related such to the Veteran's in-service experiences.  The most recent VA examiner opined in October 2011 that the Veteran was properly diagnosed with PTSD based on service; he discussed the Veteran's symptomatology and history extensively.  He also discussed the March 2011 VA examination findings; the examiner at that time felt cocaine abuse was a more appropriate diagnosis, based on the absence of endorsement of  one of the hallmark PTSD manifestations, avoidance behaviors.  In October 2011, the Veteran spontaneously described such behaviors, and did so in the context of a longer term history.

The preponderance of the evidence supports the claim.  The Veteran is diagnosed with PTSD by competent and credible medical professionals, and such has been related to a verified and adequate stressor in service.  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


